—The plaintiff is not entitled to go to trial without paying the costs already imposed. His neglect to pay these costs has interfered with a diligent prosecution of his action. The order appealed from is so modified as to provide that the complaint be dismissed, with ten dollars costs, unless the plaintiff pay the costs heretofore imposed, and notice this ease for trial at the January, 1917, term; and as so modified the order is affirmed, without costs. Carr, Mills, Rich and Putnam, JJ., concurred; Jenks, P. J., not voting.